  Case 15-82599      Doc 54       Filed 02/21/19 Entered 02/21/19 10:33:27           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: DAVID ORTIZ                           §       Case No. 15-82599
       SHIRLEY D. ORTIZ                      §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 10/16/2015.

       2) The plan was confirmed on 12/18/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was completed on 12/26/2018.

       6) Number of months from filing or conversion to last payment: 38.

       7) Number of months case was pending: 40.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $211,820.00.

       10) Amount of unsecured claims discharged without full payment: $16,865.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 15-82599      Doc 54       Filed 02/21/19 Entered 02/21/19 10:33:27         Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)         $ 35,543.93
      Less amount refunded to debtor(s)                      $ 950.18
NET RECEIPTS                                                                      $ 34,593.75



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                $ 4,000.00
       Court Costs                                               $ 0.00
       Trustee Expenses & Compensation                      $ 2,776.02
       Other                                                     $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                   $ 6,776.02

Attorney fees paid and disclosed by debtor(s):                     $ 0.00



Scheduled Creditors:
Creditor                                        Claim      Claim          Claim    Principal    Interest
Name                           Class        Scheduled   Asserted       Allowed         Paid        Paid
ATTORNEY GARY C FLANDERS       Lgl           4,000.00   4,000.00       4,000.00    4,000.00        0.00
BLUE GREEN VACATIONS           Sec               0.00        NA             NA         0.00        0.00
AMERICREDIT FINANCIAL          Sec          10,600.00       0.00       1,880.29    1,880.29      519.71
AMERICREDIT FINANCIAL          Uns               0.00   2,884.76       2,884.76    2,884.76        0.00
SELECT PORTFOLIO SERVICING INC Sec           1,200.00     873.75         873.75      873.75        0.00
SELECT PORTFOLIO SERVICING INC Sec           7,000.00   3,943.87       3,943.87    3,943.87        0.00
INTERNAL REVENUE SERVICE       Pri           4,000.00   1,205.48       1,205.48    1,205.48        0.00
INTERNAL REVENUE SERVICE       Uns               0.00     536.00         536.00      536.00        0.00
CAPITAL ONE                    Uns               0.00        NA             NA         0.00        0.00
CAPITAL ONE BANK USA NA        Uns           1,100.00   1,314.97       1,314.97    1,314.97        0.00
CAPITAL ONE BANK USA NA        Uns             900.00   4,090.00       4,090.00    4,090.00        0.00
CAPITAL ONE BANK USA NA        Uns             550.00   6,961.68       6,961.68    6,961.68        0.00
CAPITAL ONE BANK USA NA        Uns             645.00     685.72         685.72      685.72        0.00
CAPITAL ONE BANK USA NA        Uns             600.00     641.52         641.52      641.52        0.00
DIRECT TV                      Uns             390.00        NA             NA         0.00        0.00
PORTFOLIO RECOVERY             Uns           3,800.00     775.09         775.09      775.09        0.00
SLATE FROM CHASE               Uns           1,800.00        NA             NA         0.00        0.00
SLATE FROM CHASE               Uns             935.00        NA             NA         0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 15-82599      Doc 54       Filed 02/21/19 Entered 02/21/19 10:33:27   Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                       Claim     Claim      Claim    Principal   Interest
Name                            Class      Scheduled   Asserted   Allowed        Paid       Paid
UNION PLUS MASTERCARD           Uns           740.00       NA         NA         0.00       0.00
WELLS FARGO BANK                Uns        13,000.00       NA         NA         0.00       0.00
AMERICAN INFOSOURCE LP as agent Uns             0.00    721.40     721.40      721.40       0.00
CERASTES LLC                    Uns             0.00    783.49     783.49      783.49       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 15-82599      Doc 54       Filed 02/21/19 Entered 02/21/19 10:33:27     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00             $ 0.00
      Mortgage Arrearage                        $ 4,817.62       $ 4,817.62              $ 0.00
      Debt Secured by Vehicle                   $ 1,880.29       $ 1,880.29           $ 519.71
      All Other Secured                              $ 0.00           $ 0.00             $ 0.00
TOTAL SECURED:                                  $ 6,697.91       $ 6,697.91           $ 519.71

Priority Unsecured Payments:
        Domestic Support Arrearage                   $ 0.00           $ 0.00               $ 0.00
        Domestic Support Ongoing                     $ 0.00           $ 0.00               $ 0.00
        All Other Priority                      $ 1,205.48       $ 1,205.48                $ 0.00
TOTAL PRIORITY:                                 $ 1,205.48       $ 1,205.48                $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 19,394.63      $ 19,394.63                $ 0.00



Disbursements:

       Expenses of Administration               $ 6,776.02
       Disbursements to Creditors              $ 27,817.73

TOTAL DISBURSEMENTS:                                            $ 34,593.75




UST Form 101-13-FR-S (9/1/2009)
  Case 15-82599        Doc 54      Filed 02/21/19 Entered 02/21/19 10:33:27               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 02/21/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
